Citation Nr: 1451781	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  14-21 434	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to an increased rating for degenerative disc disease of the lumbosacral spine, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel





INTRODUCTION

The Veteran served on active duty from September 1981 to September 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the RO which, in pertinent part, denied a rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine.


FINDING OF FACT

On November 13, 2014, prior to the promulgation of an appellate decision, VA received notification from the Veteran that he wished to withdraw the present appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

On November 13, 2014, prior to the promulgation of an appellate decision, VA received notification from the Veteran that he wished to withdraw the present appeal.  Thus, no allegations of errors of fact or law remain for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
NICOLE KLASSEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


